Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites “not less than 35 parts of carbon black” Applicant’s points to ¶[0050] of the as-filed specification for support for the new “not less than 35 parts of carbon 
Claims 2-10 are rejected based on their dependency to Claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites 20 to 100 parts of carbon black per 100 parts of diene rubber component while the claim from which it depends recites not less than 35 parts of carbon black per 100 parts of rubber composition.  Therefore, the amount of carbon black per 100 parts of Claim 7 includes a portion of the range of claim 1 which is exclude.  Thus, Claim 7 fails to include all the limitations of the claim from which it depends.  Note: Applicant has amended Claim 1 to recite this 100 parts per rubber composition (which includes carbon black, silica and the sulfur diene rubber component. (emphasis added)  While technically both are correct and supported these do present two different ways of calculating amounts of these components which may not be what Applicant intended.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (U.S. 20110136962) in view of Miyazaki (U.S. 20120053263), Ahagon (U.S. 4,342,670), Feldhude (U.S. 20150240053), Wiedemeier (U.S. 20140171565) and Motofusa (U.S. 20050148723) as evidenced by Tokai Carbon CB Technical Datasheet.
	Hattori teaches tire compositions for tire treads (¶[0011]) comprising NXT-Z45 (used by Applicant (¶[0099] as filed specification) with natural rubber (NR), carbon black, and silica.  See Example 1 for instance. 
	NXT-Z45 reads over the compound containing bonding units of Formula (1) and (2) of Claim 1. 
	The carbon black and silica read over said components of Claim 1.
	The natural rubber is disclosed as an isoprene by Applicant in ¶[0011] of the as-filed specification, therefore, the NR of Hattori reads over the isoprene of Claim 1.
	The tire tread and pneumatic tire of ¶[0011] reads over the preamble of Claim 1.
	Hattori does not teach or suggest a crosslinking aid of the structure of Formula (3).
	Miyazaki, working in the field of rubber compositions for pneumatic tires (¶[0008]) teaches a crosslinking aid of formula (I) (Abstract) and TP-50 is exemplified ¶[0104]).  TP-50 is taught as a zinc compound which has the structure of Formula (3) by Applicant in ¶[0077] of the as-filed specification.

	Miyazaki teaches the crosslinking aid of Formula (I) provides 3
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hattori, in particular that of Example 1, by adding the crosslinking agent of Formula (I) taught by Miyazaki for the advantage of producing a tire composition which has more uniform crosslinking of polymers which in turn enhances fuel economy, elongation at break, and durability while maintaining favorable handling stability and processability.  One of ordinary skill in the art would have been motivated to choose the crosslinking aid of Formula (I) to be TP-50 because it is exemplified.
	One of ordinary skill in the art would have a reasonable expectation of success in the above modification because Miyazaki teaches NXT-Z45 may be used as silane coupling agent and Miyazaki and Hattori already provide similar tire compositions.
	With respect to the ratio of 1.5 to 2.5 and carbon black amounts of Claim 1 and the particle size limitation of Claim 2, Hattori is silent on the particle diameters of the carbon black used along with ratios of carbon black to silica.  Hattori teaches in ¶[0104] that 1 to 100 parts of carbon black may be used in the composition per 100 parts of rubber component.
	Ahagon, working in the field of tire compositions similar to Applicant and Hattori, teaches carbon black with an average particle size of less than 40 mμ (40 nm) provides for desirable wear resistance of the resulting tire. (Column 4 lines 55-60).  The amount of carbon black to be used is 40 to 70 phr (phr = per 100 parts rubber component).  (Column 2 lines 50-65).
	It would have been obvious to a person of ordinary skill in the art at the invention was filed to practice the invention of Hattori using carbon black with an average particle size of less 
	The 40 to 70 phr reads over the not less than 35 parts per 100 rubber component of Claim 1.
	This reads over the range of mean particle diameter of 31 nm or less as it overlaps the recited range of Claim 2 and one of ordinary skill in the art is reasonably suggested the average particles size is another way of saying mean particle size.
With respect to Formula (3) and its amount, Hattori is silent on the use of a tetrasulfide compound of Formula (4).
	Feldhude in ¶[0083] teaches the use of anti-revision agent (reversion stabilizer) 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane in amounts of 0.1 to 15 phr for decrease in rolling resistance, improved abrasion resistance and shortens scorch time and vulcanization times.
	Wiedemeier in ¶[0009] teaches 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane anti-reversion agent.
	Motofusa in ¶[0021] teaches improved heat resistance using compounds such as1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane in tire side wall applications for runflat tires.
	The above prior art establishes that the compound 1,6-bis- (N,N-dibenzylthiocarbamoyldithio)hexane has multiple benefits in tire compositions that 
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hattori by adding 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane to the compositions for the advantage of using an anti-reversion agent which provided improved rolling resistance, improved abrasion resistance and also shortening scorch and vulcanization times and also improving heat resistance of the underlying rubber components.  As these tires are running on a road surface, it logically follows to one of ordinary skill in the art that there is heat building up in them as they continue to operate which suggests the heat deterioration of the tire is a relevant concern for one of ordinary skill in the art.  
	A skilled artisan would have a reasonably expectation of success in the above modification because Hattori teaches various agents may be added to the compositions in ¶[0100] and is concerned with the scorch time, reversion resistance and also rolling, abrasion resistance (¶[0089]).  Note that while Hattori teaches the effect of various zinc components (¶[0088]) retard vulcanization and improve a scorch time that is too short because of the mercapto group containing silane coupling agents which may seem contrary to the shorten scorch time and shorter vulcanization times, the 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane compound would be seen as in pursuit of the same effect as these other compounds.  In that, they are also acting to prevent revision which is what the prior art teaches 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane accomplishes. 
Claim 1.
	With respect to the nitrogen absorption limitation of Claim 1 (N2SA), Hattori exemplifies a carbon black with 130 m2/g N2SA ¶[0121] and also teaches it is desired this 70 m2/g to 200 m2/g and most desired 125 m2/g to 200 m2/g for favorability in dispersing the carbon black (¶[0102])
	Ahagon’s exemplified carbon black is N 339 (see Table 1).  This has an N2SA of 92 m2/g as evidenced by Tokai Carbon CB.  Note that N110 taught by Hattori is taught to have a N2SA of 129 m2/g which is substantially similar to the value taught by Hattori and N220 (used by Applicant) N2SA of 114 m2/g (which matches that of Applicant’s).
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hattori as discussed above using a carbon black with a N2SA of 70 m2/g to 200 m2g to and most desirably 125 m2/g to 200 m2/g for the advantage of using a carbon black with surface area absorption that favors dispersiblity in the rubber tire formulations and these are the preferred ranges of said N2SA taught by Hattori.
	A skilled artisan would have a reasonable expectation of success in the above modification because there is no evidence to suggest that a combination of carbon black with particle sizes of less than 40 nm and also N2SA absorption 125 m2/g to 200 m2/g cannot be found as Ahagon teaches a combination of less than 40 nm and N2SA of 92 m2/g (via N 339).  This is still in the broader desired range of Hattori.

Claim 3, the average primary particle size of the silicas used by Hattori is 25 nm or less (¶[0052]). The broadest reasonably interpretation of the mean particle diameter is one that encompasses at least the average primary particle size (diameter) as this is a particle size whereas agglomerations (aggregates) are agglomerations of various particles.  Therefore, Hattori meets the limitations of Claim 3.
Regarding Claim 5 and Claim 6, the amount of styrene-butadiene rubber in the rubber component is taught as 10 wt% to 80 wt% by Hattori in ¶[0040] which reads over the recited range of Claim 5.
	The amount of butadiene rubber in the rubber component is taught as 5% to 85% in the tire tread (¶[0035]) by Hattori which reads over the recited range Claim 6.

	Regarding Claim 7, the amount of rubber component (diene as above) is 100 in Hattori.  The amount of carbon black as motivated above is 40 to 70 phr which meets the recited carbon black range. (Ahagon Column 2 lines 50-65).  The amount of silica is taught at its most desirable point is taught as 20 to 80 phr (¶[0066]) which overlaps the recited silica range of 20 to 80 phr.  The amount of the Formula (1)/(2)  compound (TP-50) and also taught generically in Hattori is 0.5 to 20 phr and also more preferably ranges include 2.5 to 10 or to 15 phr which overlaps the recited range of Formula (1)(2) compound. 
	Miyazaki teaches the amount of Formula (3) compound as 0.2 to 6 parts by mass per 100 parts of rubber component.
	As above, Hattori teaches 0.5 to 20 phr of Formula (1)/(2) compound. 
	Claim 7 recites 100 to 200 parts of Formula (3) compound per 100 parts of the Formula (1)/(2) compound rather than parts per hundred of the rubber component.

	For 0.2 parts of Formula (3) (Miyazaki’s range low end) relative to 3 parts of Formula (1) / (2) in terms of scaling up to 100 parts of Formula (1)/(2) the amount of Formula (3) would be 0.2/3=x/100 solve for x; x = 6.67 parts of Formula (3) relative to 100 parts of Formula (1)/(2).
	For 6 parts of Formula (3) (Miyazaki’s range high end) relative to 3 parts of Formula (1) / (2) in terms of scaling up to 100 parts of Formula (1)/(2) the amount of Formula (3) would be 6/3=x/100 solve for x; x = 200 parts of Formula (3) relative to 100 parts of Formula (1)/(2).
	The above reasonably suggests a range of 6.67 to 200 parts of Formula (3) relative to 100 parts of Formula (1)/(2) when practicing the invention of Hattori as discussed in the above rejections simply by only considering the amounts at one portion of the range of the prior art.  Therefore, this amount overlaps the recited range of 100 to 200 parts of Formula (3) to 100 parts of Formula (1)/(2) as recited.
Alternatively, the amount of rubber component (diene as above) is 100 in Hattori.  The amount of carbon black suggest by Hattori is at least 1 to 100 phr in ¶[0104] which overlaps the amount recited by Claim 7.  The amount of silica is taught at its most desirable point is taught as 20 to 80 phr (¶[0066]) which overlaps the recited silica range of 20 to 80 phr.  The amount of the Formula (1)/(2)  compound (TP-50) and also taught generically in Hattori is 0.5 to 20 phr and also more preferably ranges include 2.5 to 10 or to 15 phr which overlaps the recited range of Formula (1)(2) compound. 

	As above, Hattori teaches 0.5 to 20 phr of Formula (1)/(2) compound. 
	Claim 7 recites 100 to 200 parts of Formula (3) compound per 100 parts of the Formula (1)/(2) compound rather than parts per hundred of the rubber component.
	As the recited range is encompassed by the Hattori, the calculations can be made via the recited Formula (1) / (2) amounts to demonstrate how one of ordinary skill in the art would have been led to the recited amounts of Formula (3) relative to 100 parts of Formula (1)/(2) when practicing the invention of Hattori as discussed in the above rejections.
	For 0.2 parts of Formula (3) (Miyazaki’s range low end) relative to 3 parts of Formula (1) / (2) in terms of scaling up to 100 parts of Formula (1)/(2) the amount of Formula (3) would be 0.2/3=x/100 solve for x; x = 6.67 parts of Formula (3) relative to 100 parts of Formula (1)/(2).
	For 6 parts of Formula (3) (Miyazaki’s range high end) relative to 3 parts of Formula (1) / (2) in terms of scaling up to 100 parts of Formula (1)/(2) the amount of Formula (3) would be 6/3=x/100 solve for x; x = 200 parts of Formula (3) relative to 100 parts of Formula (1)/(2).
	The above reasonably suggests a range of 6.67 to 200 parts of Formula (3) relative to 100 parts of Formula (1)/(2) when practicing the invention of Hattori as discussed in the above rejections simply by only considering the amounts at one portion of the range of the prior art.  Therefore, this amount overlaps the recited range of 100 to 200 parts of Formula (3) to 100 parts of Formula (1)/(2) as recited.
	Regarding Claim 8, the amount of 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane suggested by at least Feldhude is 0.1 to 15 phr.  This overlaps the recited range of 0.7 to 2.5 parts by mass of compound represented by Formula (3) of Claim 8.
Claim 9, the amount of carbon black as motivated above is 40 to 70 phr which meets the recited carbon black range. (Ahagon Column 2 lines 50-65).  The amount of silica is taught at its most desirable point is taught as 20 to 80 phr (¶[0066]) which overlaps the recited silica range of 20 to 80 phr.  The ratio of these two as recited overlaps the range recited in an apparent manner. For instance, for the 70 carbon black / 20 silica combination, the ratio according to the claims is 3.5 and the opposite combination, 40/80, is 0.5.  This setups up at least one obvious range carbon to silica of 0.5 to 3.5 which overlaps as previously put forth above.
Regarding Claim 10, the amount of Formula (1)/(2) as above is taught by Hattori as 0.5 to 20 phr.  The amount of 1,6 bis (N, N-dibenzylthiocarbamoyldithio)hexane suggested by at least Feldhude is 0.1 to 15 phr.  Therefore, considering the maximum end points as an indication of the range of ratios of Formula (1)/(2) to Formula (4) suggested to one of ordinary skill in the art, the ratio would be 20/15 = 1.33.  Considering the lower endpoint of the Feldhude’s range, the ratio would be 20/01 = 200.  Therefore, one of ordinary skill in the art is at least suggested a range of 1.33 to 200 as the ratio of Formula (1)/(2) to Formula (4) when practicing the invention of Hattori.  This overlaps the recited range.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (U.S. 20110136962) in view of Miyazaki (U.S. 20120053263), Ahagon (U.S. 4,342,670), Feldhude (U.S. 20150240053), Wiedemeier (U.S. 20140171565) and Motofusa (U.S. 20050148723) as evidenced by Tokai Carbon CB as applied to Claim 1 above and in further view of Kondou (U.S. 20050148723).
Hattori is applied above as above.

Kondou, working in the field of tire compositions, teaches natural rubber that has gone through a deproteinization technique to adjust the total nitrogen content to 0.12% to 0.30 % and this provides for a low hysteresis loss and improved abrasion resistance in tires which use such natural rubber. (Abstract)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Hattori using a natural rubber that has been deproteinized to have 0.12 % to 0.30 % nitrogen content according to the process of Kondou for the advantage of using a natural rubber in a tire formulation which will provide for low hysteresis and improved abrasion resistance in the resulting tire.  
This amount of nitrogen content meets the limitation of Claim 4.
	The amount of natural rubber in the diene rubber component is taught as 25 – 50 wt% most desirably in ¶[0028] of Hattori which meets the natural rubber amount claimed in Claim 4.
	 The amount of styrene-butadiene rubber in the rubber component is taught as 10 wt% to 80 wt% by Hattori in ¶[0040] which reads over the recited range of Claim 5.
	The amount of butadiene rubber in the rubber component is taught as 5% to 85% in the tire tread (¶[0035]) by Hattori which reads over the recited range Claim 6.

For all above ranges which meet or overlap, absent a showing of criticality, it is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d, 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549,553 (CCPA 1974).
In general as multiple §103s are made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, MPEP §716.01(b) states a “nexus” between the claimed invention and the evidence of secondary considerations, such as unexpected results, must be present.  The burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b)).
Response to Arguments
Applicant’s claim amendments and remarks filed April 26, 2021 have been fully considered but are not sufficient to overcome the rejections of record.  Applicant’s claim amendments have incorporated the limitations of previous Claim 8, Claim 5, Claim 6 and Claim 9 into Claim 1 along with new limitations of not less than 35 parts of carbon black and not less than 90 m2/g N2SA.  Applicant’s asserted portions of the specification which would give support for the new carbon black and N2SA limitation are not persuasive.  Thus, the §112 new matter rejection is necessitated by Applicant’s amendment.
th rejection of Claim 7 is also necessitated by Applicant’s amendment as the new “not less than 35 parts of carbon black” excludes a portion of the 20 to 100 parts of carbon black recited by Claim 7.
	The rejections based on Hattori have been modified to accommodate the combination of the rejections of previous Claims 8, 5, 6, and 9.  The ratio of carbon black to silica previously presented by Claim 9 has necessitated the incorporation of Ahagon which initially made due to the particle size of Claim 2. This has also necessitated the combination of both versions of rejecting Claim 7 previously made (one via Hattori and Miyazaki only and also via Hattori, Miyazaki and Ahagon). This has been necessitated by Applicant’s amendment.
	Previously, the amount of styrene-butadiene rubber and butadiene rubber of Claim 4 and 5 was addressed with the rejection of Claim 4 as Claims 5 and 6 depend from Claim 4.  The rejection of record has been modified to address these amounts in Claim 1 as Applicant has now made the amounts of styrene-butadiene rubber and butadiene rubber dependent on Claim 1 and separately Claim 4 (narrower ranges).  This modification has been necessitated by Applicant’s amendment. 
	Applicant’s specification amendment amending the specification and the abstract has been fully considered and is entered.
	Applicant’s remarks filed April 26, 2021 have been fully considered but are not persuasive.
	Applicant argues on page 10 of the response that Hattori does not disclose a combination of the amounts of 15-45 wt% styrene-butadiene rubber (SBR), 5 – 45 wt% of butadiene rubber (BR) and not less than 35 parts by mass of carbon black per 100 parts of rubber component.  This argument is not persuasive.  All these components are taught as possible components of the tires 
	Applicant further argues the examples of Hattori essentially teach away from using carbon black and the ranges of amounts of silica and carbon black are much larger than what is recited and, therefore, one of ordinary skill in the art would not find the claimed invention obvious.  This argument is not persuasive.  One of ordinary skill in the art is not a slave to the exemplified composition of the prior art.  Hattori may teach carbon black is optional but clear teaches multiple attributes and properties to consider when using carbon black.  Applicant is essentially arguing the use of carbon black would not be obvious in tires of all things even though Hattori suggests its use.  Absent a clear teaching in Hattori that carbon black cannot be used in the tire formulation, the use of carbon black is obvious for the reasons put forth in the rejections of record.
	Applicant argues the ratio of carbon black to silica is not taught by Hattori because Hattori does not teach carbon black used in excess of silica.  This is not persuasive.  This ratio is discussed in depth in the rejection of record previously and in the current rejection.  There is no requirement for the references to explicitly state the ratio of carbon black to silica.  The motivated composition gives a range of carbon black and a range of silica and the ratio of these two is necessarily present in the combination.  Applicant puts forth no arguments as to how the rejected ratio is somehow in error.  Therefore, this argument is not persuasive.
	Applicant argues that one cannot combine Hattori and Miyazaki because Miyazaki states “if N2SA exceeds 90 m2/g the extrusion processability and fuel economy tend to deteriorate”.  “Tend to” does not mean it necessarily happens.  Additionally, Hattori teaches ranges of 70 m2/g 2/g and most desired 125 m2/g to 200 m2/g for favorability in dispersing the carbon black (¶[0102]) and exemplifies the use of N2SA 130 m2/g.  It logically follows that since Hattori exemplifies using 130 m2/g N2SA that the Miyazaki’s teaching about N2SA must not be applicable or relevant to those practicing Hattori.  Applicant has not addressed how Hattori teaches and exemplifies tire that have carbon black with N2SA in the range which Miyazaki teaches “tends to” have deteriorated extrusion processability and fuel economy.  Hattori’s tires are extruded just as Miyazaki’s by all accounts. Note also that “tends to” does not indicate that it will or must happen.  The range Applicant argues prevents the combination is simply a preferred range that provides no evidence the combination will not work as Hattori already makes tire using NXT-Z45 (Formula (1) and (2) of the claims) and Miyazaki teaches in ¶[0066] silane coupling agents may also be used in the tire formulas along with the use of the use of NXT-Z45 as potential coupling agent in the formulations.  Note that Miyazaki teaches in many places how fuel economy, for instance, may be reduced or enhanced: with respect to isoprene rubber content in ¶[0040], enhancement of fuel economy by bonding with silane coupling agents (¶[0042]), enhanced by using coupling agents such as NXT-Z45 (used by Hattori) ¶[0066])  Applicant has not put forth any arguments suggesting the use of NXT-Z45 by Hattori is not enough to counteract negative effects by using a higher N2SA carbon black that Miyazaki prefers. Therefore, this argument is not persuasive.
	Applicant argues that the TP-50 of Miyazaki is used in a base tread while Hattori teaches tire treads and the compositions for each are totally different.  This argument is not persuasive as it is considered speculation on the part of Applicant as Applicant provides no evidence to support this “totally different” assertion.  Further, as Applicant admits, Hattori teaches a variety of different tire composition types (treads, base tread and sidewalls, for instance).(¶[0011]). The 
	Applicant’s arguments with respect the amount of zinc oxide exemplified by Hattori vs. the amount used by Miyazaki are not persuasive.  As above, one of ordinary skill in the art is not a slave to the exemplified amounts of Hattori.   Applicant’s argument undermines their own position.  Miyazaki specifically teaches the amount of zinc oxide can be reduced (Abstract) when using the compound of Formula (I) (TP-50) and the amount is 1.0 parts or less.  Hattori, as Applicant argues, teaches nothing about using zinc oxide outside the examples which happen to use 3 parts of zinc oxide.  The most logical rationale, then, in considering the combination with 
	For the above reasons, Applicant’s remarks have been fully considered but are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/            Primary Examiner, Art Unit 1766